Case 21-14934-KCF              Doc 44      Filed 08/04/21 Entered 08/04/21 15:49:50      Desc Main
                                          Document      Page 1 of 2



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)
   ANSELL GRIMM & AARON, P.C.
   Joshua S. Bauchner, Esq.
   Seth M. Rosenstein, Esq.
   Ansell Grimm & Aaron, P.C.
   365 Rifle Camp Road
   Woodland Park, New Jersey 07424
   Attorneys for Tarvisium Holdings, LLC and
   45N12E, LLC

   In re:
                                                          Case No.: 21-14934 (KCF)
   DUKAT, LLC,
                                                          Honorable Kathryn C. Ferguson,
                     Debtor-in-Possession.                U.S.B.J.

                                                          Chapter 11 (Subchapter V)


   DUKAT, LLC,
                                                          Adv. Pro. No. 21-01315 (KCF)
                     Plaintiff,
   v.

   TARVISIUM HOLDINGS, LLC and 45N12E,
   LLC,

                         Defendants.

         PLEASE TAKE NOTICE that Joshua S. Bauchner, Esq. of Ansell Grimm & Aaron, P.C.,

hereby enters his appearance as counsel for Tarvisium Holdings, LLC and 45N12E, LLC. Any

and all future correspondence, pleadings or other documents, including any electronic filing related

to this case should be forwarded to the following attorney:

                                          Joshua S. Bauchner, Esq.
                                         Ansell Grimm & Aaron, P.C.
                                            365 Rifle Camp Road
                                       Woodland Park, New Jersey 07424
                                                973.247.9000
                                            jb@ansellgrimm.com



093292.000001.72987042
Case 21-14934-KCF        Doc 44    Filed 08/04/21 Entered 08/04/21 15:49:50   Desc Main
                                  Document      Page 2 of 2



Dated: Woodland Park, New Jersey
       August 4, 2021


                                                 ANSELL GRIMM & AARON, P.C.

                                                 s/ Joshua S. Bauchner__
                                                 Joshua S. Bauchner, Esq.




                                             2


093292.000001.72987042
